DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 1, 17 is/are objected to because of the following informalities: the use of the acronym “SMS” may subject the claim to alternate interpretations.  

Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 12, 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “normal” in claims 2, 12, 18 is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For purposes of applying prior art, Examiner interprets this limitation to recite an unsubsidized billing rate deemed to be “normal” by the wireless service provider (see Specification as originally filed on 24 January 2014 page 17 paragraph 0056 disclosing a normal usage rate applied to the client).

Additional clarification is requested.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2, 12, 18 is/are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim 2: this claim depends on parent claim 1. Claim 1 previously recited, inter alia: a voice call communication.
Claim 2 further recites, inter alia: an account of the user lacks an amount to perform at least one of a normal reception of the received communication.
As can be best understood by one of ordinary skill in the art in light of the disclosure as originally filed, the “voice call” is broadly interpreted to include real-time voice calls (see Specification as originally filed on 24 January 2014 page 18 paragraph 0057 disclosing real-time airtime deductions), as opposed to a pre-recorded voicemail, for example.
Since the voice call is conducted in real-time, it is not known in advance how many minutes would be billed for the call, and therefore it would not be possible to determine if the user “lacks an amount” to receive the real-time voice call before the call is completed, and the Specification as originally filed does not provide any algorithm to determine if the minutes for the incoming call could be accommodated by the client’s existing (pre-paid) minutes, e.g. whether the call is billed at a flat-rate, whether the length of the call is estimated and the estimate is used to determine if the account has adequate minutes to complete the call).
For this reason, one of ordinary skill in the art would not know how to make and use the claimed feature of determining whether an account has adequate minutes to accommodate an incoming real-time voice call based on the Specification as a originally filed.

Claims 12, 18 recite substantially similar limitations, and are therefore rejected for substantially similar rationale as applied to claim 2 above, and incorporated herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 2, 12, 18 is/are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.

Claims 2, 12, 18: these claims are rejected for the same rationale as discussed in the rejection under Section 112(a) above, and incorporated herein.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A method performed by one or more network apparatuses, comprising: 
implementing a wireless service metering device in a wireless network, the wireless service metering device comprising a metering server implemented in a mobile virtual network operator cloud configured to determine communications transmitted between a wireless device and a health care provider communication system; 
first determining, with the wireless service metering device, that a wireless communication was received from the health care provider communication system based on an address of the wireless communication; 
responsive to the first determination, first adjusting, with the wireless service metering device, the wireless communication;
responsive to the first adjustment, first reducing, with the wireless service metering device, a first amount associated with a wireless service utilized for the received communication such that the wireless service is completed, the determined communications  not otherwise allowing the wireless service to be completed for a user without the first reduction being performed; 
transmitting a wireless communication to a health care provider communication system over the wireless network from the wireless device; 
second determining, with the wireless service metering device, that the wireless communication to the health care provider communication system was transmitted from the wireless device to the health care provider communication system based on an address of the wireless communication; 
responsive to the second determination, second adjusting, with the wireless service metering device, the wireless communication transmitted to the health care provider communication system; and 
responsive to the second adjustment, second reducing, with the wireless service metering device, a second amount associated with the wireless communication from the wireless device to the health care provider communication system; 
wherein at least one of the received or transmitted communication comprises at least one of the following: a voice call communication, a SMS message communication, an e-mail message communication, and a pop-up chat communication; and 
wherein the wireless device includes a processor, a memory, a display, a user interface, and a transceiver, the wireless device being configured to receive and send wireless communications over a wireless network; 
wherein the wireless device is configured to receive a wireless communication from the health care provider communication system over the wireless network with the transceiver of the wireless device; and 
wherein the display of the wireless device is configured to display to the user the wireless communication from the health care provider communication system.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the problem of billing for service provider’s time is directed towards fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP § 2106.04(a)(2)(II).
The Specification as originally filed on 24 January 2014 page 1 paragraph 0001 to page 4 paragraph 0006 discloses the problem of patients not being able to afford wireless service to contact their doctors. The invention is directed towards solving this problem by organizing human activity, e.g. by providing government subsidized calling plans (Specification as originally filed on 24 January 2014 page 4 paragraph 0006). 
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a wireless device comprising processor/memory/display/user interface/transceiver, a wireless service metering device comprising a metering server, a wireless network, a mobile virtual network operator cloud, a health care provider communication system, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the wireless service metering device language, determining communications between a user and a provider may be performed by a person either mentally, or with pen and paper.
Similarly, but for the wireless service metering device, applying a deduction rate to a wireless service may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, determining communications between people and billing for service rates may also fall under the “Certain Methods of Organizing Human Activity” because the problem of billing for service provider’s time exist outside of any technology.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-4, 6-9 reciting limitations further defining the abstract concept of a subsidized deduction rate, determining additional communications for applying additional billing rates, complying with privacy rules, scheduling/billing/summarizing data for a patient, administering a cell phone plan, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
implementing a wireless service metering device in a wireless network, the wireless service metering device comprising a metering server implemented in a mobile virtual network operator cloud;
transmitting a wireless communication to a health care provider communication system over the wireless network from the wireless device;
wherein at least one of the received or transmitted communication comprises at least one of the following: a voice call communication, a SMS message communication, an e-mail message communication, and a pop-up chat communication; and 
wherein the wireless device includes a processor, a memory, a display, a user interface, and a transceiver, the wireless device being configured to receive and send wireless communications over a wireless network; 
wherein the wireless device is configured to receive a wireless communication from the health care provider communication system over the wireless network with the transceiver of the wireless device; and 
wherein the display of the wireless device is configured to display to a user the wireless communication from the health care provider communication system.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the wireless network, the Specification as originally filed on 24 January 2014 in parent application 61931257 discloses (page 10, emphasis added):
[0034] In aspects including a “wireless network”, the network may encompass any type of wireless network from which a Mobile Virtual Network Operator (MVNO) contracts with a Mobile Network Operator (MNO) wireless carrier to provide mobile phone services through the use of an electronic device, such as the Global System for Mobile Communication (GSM) network, Code-Division Multiple Access (CDMA) network or the like, that may utilize the teachings of the present application to allow a wireless device to connect to a wireless network

The wireless network is not a specific network, but is any wireless network that is contracted by some entities. This amounts to generally linking the abstract idea to a particular technological environment or field of use (see MPEP 2106.05(h))
Regarding the wireless device, the Specification further discloses (page 12, emphasis added):
[0040] The processor 214 may be a central processing unit configured to execute instructions, such as, for example, instructions related to software programs. Any processor can be used for the electronic device as understood by those of ordinary skill in the art. The display 218 may be a liquid crystal display (LCD). Preferably the LCD includes a backlight to illuminate the various color liquid crystals to provide a more colorful display. The user interface 222 may be any type of physical input as readily employed in the field. For example, the user interface may have physical buttons. Alternatively, the user interface may be implemented on a touchscreen 280.

The wireless device is nothing more than an existing wireless device in the art. This amounts to mere instructions to apply an exception (such as recitation of using a device to send and receive data amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f)).
Similarly, the metering server appears to be nothing more than a generic computer being invoked in its existing capacity to perform the abstract idea by sending, receiving, and processing data. 
The additional elements of processor, a memory, a display, a user interface, and a transceiver describe nothing more than a generic wireless device, such as a smartphone, being invoked in its generic capacity to perform the abstract concept.
The additional elements of making a voice call, sending SMS text, email, and chat add nothing more than in significant extra-solution activity to the abstract idea (such recitation amounts to insignificant application of data communications that are typical in the art, see MPEP 2106.05(g)).
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 5 reciting insignificant extrasolution activities of encrypting/decrypting, claim(s) 6, 8, additional limitation(s) of a Web page which generally link(s) the abstract idea to a particular technological environment or field of use).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: implementing a wireless service metering device in a wireless network, the wireless service metering device comprising a metering server implemented in a mobile virtual network operator cloud; transmitting a wireless communication to a health care provider communication system over the wireless network from the wireless device; wherein at least one of the received or transmitted communication comprises at least one of the following: a voice call communication, a SMS message communication, an e-mail message communication, and a pop-up chat communication; and wherein the wireless device includes a processor, a memory, a display, a user interface, and a transceiver, the wireless device being configured to receive and send wireless communications over a wireless network; wherein the wireless device is configured to receive a wireless communication from the health care provider communication system over the wireless network with the transceiver of the wireless device; and wherein the display of the wireless device is configured to display to a user the wireless communication from the health care provider communication system; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the wireless network, Altberg (20130044870) teaches that cellular networks are well understood, routine, and conventional in the art (page 1 paragraph 0005).
Similarly, Altberg further teaches that telephonic apparatuses, including cell phones and smartphones (page 2 paragraph 0036) with displaying (Figure 11) and wireless capability (Figure 1) are well understood, routine, and conventional in the art.
Finally, Altberg further teaches that providing Web pages on wireless cellular links are well understood, routine, and conventional in the pertinent art (page 1 paragraph 0005).
The courts have also recognized that the additional elements is well-understood, routine, and conventional activity in particular fields (e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), such as performing data comparison to determine source, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); accounting for a user’s billing rate, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing the communication statistics in computer memory for billing, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv);  providing data display on a Web page, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 5; Altberg teaches generic encryption/decryption being well-understood, routine, and conventional in the art (page 9 paragraph 0122); claim(s) 6, 8; sending data over a network, e.g., receiving or transmitting data over a network, Symantec; displaying data on a Web page, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 10 recites:
A system for improving communication with a health care provider with a wireless device comprising: 
a non-transitory memory having instructions stored thereon to provide communication with a health care provider through a health care provider communication system; 
a wireless service metering device configured to be implemented in a wireless network, the wireless service metering device comprising a metering server implemented in a mobile virtual network operator cloud configured to determine communications transmitted between the wireless device and the health care provider communication system; 
the wireless service metering device being configured to perform the instructions including (i) first determining that a wireless communication was received from the health care provider communication system based on an address of the wireless communication and (ii) first adjusting, responsive to the first determination, the wireless communication;
the wireless service metering device configured to first reduce a first amount associated with a wireless service utilized for the received communication such that the wireless service is completed, responsive to the first adjustment, wherein the determined communications do not allow the wireless service to be completed for a user when the first reduction is not performed;
the wireless service metering device is further configured to (i) second determine a wireless communication was transmitted from the wireless device to the health care provider communication system based on an address thereof and (ii) second adjust the wireless communication transmitted to the health care provider communication system, responsive to the second determination; and
the wireless service metering device is configured to second reduce a second amount associated with the transmitted communication, 
wherein the wireless device includes a processor, a memory, a display, a user interface, and a transceiver, the wireless device being configured to receive and send wireless communications over a wireless network; 
wherein the wireless device configured to receive a wireless communication from a health care provider communication system over the wireless network with the transceiver of the wireless device; 
wherein the display configured to display to the user the wireless communication from the health care provider communication system; and 
wherein the wireless device configured to transmit a wireless communication to a health care provider communication system over the wireless network with the transceiver of the wireless device in response to input from the user.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the problem of billing for service provider’s time is directed towards fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP § 2106.04(a)(2)(II).
The Specification as originally filed on 24 January 2014 page 1 paragraph 0001 to page 4 paragraph 0006 discloses the problem of patients not being able to afford wireless service to contact their doctors. The invention is directed towards solving this problem by organizing human activity, e.g. by providing government subsidized calling plans (Specification as originally filed on 24 January 2014 page 4 paragraph 0006). 
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a wireless device comprising processor/memory/display/user interface/transceiver, a wireless service metering device comprising a metering server, a wireless network, a mobile virtual network operator cloud, a health care provider communication system, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the wireless service metering device language, determining communications between a user and a provider may be performed by a person either mentally, or with pen and paper.
Similarly, but for the wireless service metering device, applying a deduction rate to a wireless service may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, determining communications between people and billing for service rates may also fall under the “Certain Methods of Organizing Human Activity” because the problem of billing for service provider’s time exist outside of any technology.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 12-13, 16 reciting limitations further defining the abstract concept of a subsidized deduction rate, determining additional communications for applying additional billing rates, complying with privacy rules, scheduling/billing/summarizing data for a patient, administering a cell phone plan, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a non-transitory memory having instructions stored thereon to provide communication between a user and a health care provider through a health care provider communication system; 
a wireless service metering device configured to be implemented in a wireless network, the wireless service metering device comprising a metering server implemented in a mobile virtual network operator cloud;
wherein the wireless device includes a processor, a memory, a display, a user interface, and a transceiver, the wireless device being configured to receive and send wireless communications over a wireless network; 
wherein the wireless device configured to receive a wireless communication from a health care provider communication system over the wireless network with the transceiver of the wireless device; 
wherein the display configured to display to the user the wireless communication from the health care provider communication system; and 
wherein the wireless device configured to transmit a wireless communication to a health care provider communication system over the wireless network with the transceiver of the wireless device in response to input from the user.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the wireless network, the Specification as originally filed on 24 January 2014 in parent application 61931257 discloses (page 10, emphasis added):
[0034] In aspects including a “wireless network”, the network may encompass any type of wireless network from which a Mobile Virtual Network Operator (MVNO) contracts with a Mobile Network Operator (MNO) wireless carrier to provide mobile phone services through the use of an electronic device, such as the Global System for Mobile Communication (GSM) network, Code-Division Multiple Access (CDMA) network or the like, that may utilize the teachings of the present application to allow a wireless device to connect to a wireless network

The wireless network is not a specific network, but is any wireless network that is contracted by some entities. This amounts to generally linking the abstract idea to a particular technological environment or field of use (see MPEP 2106.05(h))
Regarding the wireless device, the Specification further discloses (page 12, emphasis added):
[0040] The processor 214 may be a central processing unit configured to execute instructions, such as, for example, instructions related to software programs. Any processor can be used for the electronic device as understood by those of ordinary skill in the art. The display 218 may be a liquid crystal display (LCD). Preferably the LCD includes a backlight to illuminate the various color liquid crystals to provide a more colorful display. The user interface 222 may be any type of physical input as readily employed in the field. For example, the user interface may have physical buttons. Alternatively, the user interface may be implemented on a touchscreen 280.

The wireless device is nothing more than an existing wireless device in the art. This amounts to mere instructions to apply an exception (such as recitation of using a device to send and receive data amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f)).
Similarly, the metering server appears to be nothing more than a generic computer being invoked in its existing capacity to perform the abstract idea by sending, receiving, and processing data. 
The additional elements of processor, a memory, a display, a user interface, and a transceiver describe nothing more than a generic wireless device, such as a smartphone, being invoked in its generic capacity to perform the abstract concept.
The additional elements of making a voice call, sending SMS text, email, and chat add nothing more than in significant extra-solution activity to the abstract idea (such recitation amounts to insignificant application of data communications that are typical in the art, see MPEP 2106.05(g)).
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim 11 reciting a generic wireless device, generic computer being invoked to perform the abstract concept, such as claim(s) 13, additional limitation(s) of a Web page which generally link(s) the abstract idea to a particular technological environment or field of use).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a non-transitory memory having instructions stored thereon to provide communication between a user and a health care provider through a health care provider communication system; a wireless service metering device configured to be implemented in a wireless network, the wireless service metering device comprising a metering server implemented in a mobile virtual network operator cloud; wherein the wireless device includes a processor, a memory, a display, a user interface, and a transceiver, the wireless device being configured to receive and send wireless communications over a wireless network; wherein the wireless device configured to receive a wireless communication from a health care provider communication system over the wireless network with the transceiver of the wireless device; wherein the display configured to display to the user the wireless communication from the health care provider communication system; and wherein the wireless device configured to transmit a wireless communication to a health care provider communication system over the wireless network with the transceiver of the wireless device in response to input from the user; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the wireless network, Altberg teaches that cellular networks are well understood, routine, and conventional in the art (page 1 paragraph 0005).
Similarly, Altberg further teaches that telephonic apparatuses, including cell phones and smartphones (page 2 paragraph 0036) with displaying (Figure 11) and wireless capability (Figure 1) are well understood, routine, and conventional in the art.
Finally, Altberg further teaches that providing Web pages on wireless cellular links are well understood, routine, and conventional in the pertinent art (page 1 paragraph 0005).
The courts have also recognized that the additional elements is well-understood, routine, and conventional activity in particular fields (e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), such as performing data comparison to determine source, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); accounting for a user’s billing rate, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing the communication statistics in computer memory for billing, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv);  providing data display on a Web page, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 12; sending data over a network, e.g., receiving or transmitting data over a network, Symantec; displaying data on a Web page, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 17 recites:
A non-transitory computer program product embodying instructions to execute a method for improving user access to health services with a wireless device, the non-transitory computer program product being executed on at least one processor and having instructions comprising: 
transmitting, with a wireless network, a communication from a health care provider communication system to a wireless device; 
first determining, with a wireless service metering device, that the wireless communication was received from the health care provider communication system based on an address of the wireless communication, the wireless service metering device comprising a metering server implemented in a mobile virtual network operator cloud configured to determine communications transmitted between the wireless device and the health care provider communication system; 
responsive to the first determination, first adjusting, with the wireless service metering device, the wireless communication; 
responsive to the first adjustment, first reducing, with the wireless service metering device, a first amount associated with a wireless service utilized for the received communication such that the wireless service is completed, the determined communications not otherwise allowing the wireless service to be completed for a user without the first reduction being performed; 
transmitting. with a wireless network, a communication to a health care provider communication system from the wireless device in response to input from the user; 
second determining, with the wireless service metering device, that a communication was transmitted from the wireless device to the health care provider communication system based on an address of the wireless communication; 
responsive to the second determination, second adjusting, with the wireless service metering device, the wireless communication transmitted to the health care provider communication system; and 
responsive to the second adjustment, second reducing, with the wireless service metering device, a second amount associated with the wireless communication from the wireless device to the health care provider communication system, 
wherein at least one of the received or transmitted communication comprises at least one of the following: a voice call communication, a SMS message communication, an e-mail message communication, and a pop-up chat communication.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the problem of billing for service provider’s time is directed towards fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP § 2106.04(a)(2)(II).
The Specification as originally filed on 24 January 2014 page 1 paragraph 0001 to page 4 paragraph 0006 discloses the problem of patients not being able to afford wireless service to contact their doctors. The invention is directed towards solving this problem by organizing human activity, e.g. by providing government subsidized calling plans (Specification as originally filed on 24 January 2014 page 4 paragraph 0006). 
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a wireless device comprising processor/memory/display/user interface/transceiver, a wireless service metering device comprising a metering server, a wireless network, a mobile virtual network operator cloud, a health care provider communication system, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the wireless service metering device language, determining communications between a user and a provider may be performed by a person either mentally, or with pen and paper.
Similarly, but for the wireless service metering device, applying a deduction rate to a wireless service may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, determining communications between people and billing for service rates may also fall under the “Certain Methods of Organizing Human Activity” because the problem of billing for service provider’s time exist outside of any technology.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 18, 20 reciting limitations further defining the abstract concept of a subsidized deduction rate, determining additional communications for applying additional billing rates, complying with privacy rules, scheduling/billing/summarizing data for a patient, administering a cell phone plan, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
transmitting with a wireless network a communication from a health care provider communication system to a wireless device;
transmitting. with a wireless network, a communication to a health care provider communication system from the wireless device in response to input from the user; 
wherein the wireless communication comprises at least one of the following: a voice call communication, a SMS message communication, an e-mail message communication, and a pop-up chat communication.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the wireless network, the Specification as originally filed on 24 January 2014 in parent application 61931257 discloses (page 10, emphasis added):
[0034] In aspects including a “wireless network”, the network may encompass any type of wireless network from which a Mobile Virtual Network Operator (MVNO) contracts with a Mobile Network Operator (MNO) wireless carrier to provide mobile phone services through the use of an electronic device, such as the Global System for Mobile Communication (GSM) network, Code-Division Multiple Access (CDMA) network or the like, that may utilize the teachings of the present application to allow a wireless device to connect to a wireless network

The wireless network is not a specific network, but is any wireless network that is contracted by some entities. This amounts to generally linking the abstract idea to a particular technological environment or field of use (see MPEP 2106.05(h))
Regarding the wireless device, the Specification further discloses (page 12, emphasis added):
[0040] The processor 214 may be a central processing unit configured to execute instructions, such as, for example, instructions related to software programs. Any processor can be used for the electronic device as understood by those of ordinary skill in the art. The display 218 may be a liquid crystal display (LCD). Preferably the LCD includes a backlight to illuminate the various color liquid crystals to provide a more colorful display. The user interface 222 may be any type of physical input as readily employed in the field. For example, the user interface may have physical buttons. Alternatively, the user interface may be implemented on a touchscreen 280.

The wireless device is nothing more than an existing wireless device in the art. This amounts to mere instructions to apply an exception (such as recitation of using a device to send and receive data amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f)).
Similarly, the metering server appears to be nothing more than a generic computer being invoked in its existing capacity to perform the abstract idea by sending, receiving, and processing data. 
The additional elements of processor, a memory, a display, a user interface, and a transceiver describe nothing more than a generic wireless device, such as a smartphone, being invoked in its generic capacity to perform the abstract concept.
The additional elements of making a voice call, sending SMS text, email, and chat add nothing more than in significant extra-solution activity to the abstract idea (such recitation amounts to insignificant application of data communications that are typical in the art, see MPEP 2106.05(g)).
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: transmitting with a wireless network a communication from a health care provider communication system to a wireless device; transmitting. with a wireless network, a communication to a health care provider communication system from the wireless device in response to input from the user; wherein the wireless communication comprises at least one of the following: a voice call communication, a SMS message communication, an e-mail message communication, and a pop-up chat communication; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the wireless network, Altberg teaches that cellular networks are well understood, routine, and conventional in the art (page 1 paragraph 0005).
Similarly, Altberg further teaches that telephonic apparatuses, including cell phones and smartphones (page 2 paragraph 0036) with displaying (Figure 11) and wireless capability (Figure 1) are well understood, routine, and conventional in the art.
Finally, Altberg further teaches that providing Web pages on wireless cellular links are well understood, routine, and conventional in the pertinent art (page 1 paragraph 0005).
The courts have also recognized that the additional elements is well-understood, routine, and conventional activity in particular fields (e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), such as performing data comparison to determine source, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); accounting for a user’s billing rate, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing the communication statistics in computer memory for billing, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv);  providing data display on a Web page, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 18-20; sending data over a network, e.g., receiving or transmitting data over a network, Symantec). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 9-12, 14-15, 17-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Altberg in view of Dolan (Medagate's Medicaid members get Lifeline phones, previously mailed on 18 April 2017 in parent case 14605450).


Claim 1: Altberg teaches:
A method (Abstract illustrating a method) performed by one or more network apparatuses (Figure 1 illustrating a plurality of computers), comprising: 
implementing a wireless service metering device (Figure 8 label 277 illustrating a connection server [considered to be a form of “wireless service metering device”]) in a wireless network (page 1 paragraph 0049 illustrating a cellular phone network]), the wireless service metering device comprising a metering server implemented in a mobile virtual network (page 13 paragraph 0176 illustrating virtual softphone communication networks) operator cloud (page 14 paragraph 0194 illustrating the server controlling a plurality of media and SIP servers without sharing the details of each server [considered to be a form of “cloud”]) configured to determine communications transmitted between a wireless device and a provider communication system (Figure 8-9 illustrating tracking the communications between the cellphone of a user and a service provider); 
first determining, with the wireless service metering device, that a wireless communication was received from the provider communication system based on an address of the wireless communication (page 3 paragraph 0046 illustrating determining the address of the service provider used for billing purposes); 
responsive to the first determination, first adjusting, with the wireless service metering device, the wireless communication (page 19 paragraph 0252 illustrating determining the bill rate for the provider [considered to be a form of “adjusting”], page 5 paragraph 0070 illustrating the provider setting a charge rate before being connected);
responsive to the first adjustment, first reducing, with the wireless service metering device, a first amount associated with a wireless service utilized for the received communication such that the wireless service is completed, the determined communications  not otherwise allowing the wireless service to be completed for a user without the first reduction being performed (page 5 paragraph 0070 illustrating charging the user a charge before connecting, page 5 paragraph 007 illustrating an example $25.00 dollar charge before connection, page 19 paragraph 0252 illustrating each provider setting a charge rate in minutes, page 21 paragraph 0287-0288 illustrating maintaining the balance of minutes in the user’s account, page 5 paragraph 0070 also illustrating free communication for an indefinite period, and performing the billing processing before connecting the user to the provider); 
transmitting a wireless communication to a provider communication system over the wireless network from the wireless device (Figure 1 illustrating sending data communication between the user and service provider, page 7 paragraph 0099 illustrating the customer calling the provider); 
second determining, with the wireless service metering device, that the wireless communication to the provider communication system was transmitted from the wireless device to the provider communication system based on an address of the wireless communication (Figure 1 illustrating sending data communication between the user and service provider, page 3 paragraph 0040 illustrating the user calling the provider); 
responsive to the second determination, second adjusting, with the wireless service metering device, the wireless communication transmitted to the care provider communication system (page 3 paragraph 0046 illustrating determining the address of the service provider used for billing purposes); and 
responsive to the second adjustment, second reducing, with the wireless service metering device, a second amount associated with the wireless communication from the wireless device to the care provider communication system (page 5 paragraph 0070 illustrating charging the user a charge before connecting, page 5 paragraph 007 illustrating an example $25.00 dollar charge before connection, page 19 paragraph 0252 illustrating each provider setting a charge rate in minutes, page 21 paragraph 0287-0288 illustrating maintaining the balance of minutes in the user’s account, page 5 paragraph 0070 also illustrating free communication for an indefinite period); 
wherein at least one of the received or transmitted communication comprises at least one of the following: a voice call communication (page 9 paragraph 0122 illustrating a phone call), a SMS message communication (page 9 paragraph 0122 illustrating SMS message), an e-mail message communication (page 9 paragraph 0122 illustrating an email), and a pop-up chat communication (page 2 paragraph 0034 illustrating chat in text [considered to be a form of “pop-up” because the chat appears in the text for the user); and 
wherein the wireless device includes a processor, a memory, a display, a user interface, and a transceiver (Figure 7 illustrating a plurality of user devices with processor and memory, Figure 11 illustrating display and user interface for the user devices), the wireless device being configured to receive and send wireless communications over a wireless network (page 3-4 paragraph 0048 illustrating wireless cellular phone, Bluetooth, and WiFi phones); 
wherein the wireless device is configured to receive a wireless communication from the provider communication system over the wireless network with the transceiver of the wireless device (Figure 1, 8 illustrating the user and service provider communicating over the cellular network); and 
wherein the display of the wireless device is configured to display to a user the wireless communication from the provider communication system (Figure 16 label 589 illustrating establishing a connection between the user and service provider).
Altberg does not teach:
health care provider.
Dolan teaches:
health care provider (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the billing system of Altberg with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).

Claim 2: Altberg in view of Dolan teach:
The method according to claim 1 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the wireless service metering device comprises the metering server implemented in the mobile virtual network operator cloud configured to determine communications transmitted between the wireless device and the health care provider communication system (Figure 8-9 illustrating the connection server being stored in a central location to perform the functionalities of tracking and billing).
Altberg further teaches maintaining an account balance of minutes for the user (page 21 paragraph 0280).
Altberg does not each:
wherein an account of the user lacks an amount to perform at least one of a normal reception of the received communication or a normal transmission of the transmitted communication. 
Dolan teaches:
wherein an account of the user lacks an amount to perform at least one of a normal reception of the received communication or a normal transmission of the transmitted  communication (page 2 paragraph 5 illustrating the user running out of benefits minutes, page 2 paragraph 3 illustrating allowing the user to call Medicaid Plan and Medicaid Plans to reach/call the member without using any minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).

Claim 3: Altberg in view of Dolan teach:
The method according to claim 1 (as discussed above and incorporated herein).
Altberg further teaches:
wherein a rate of the first or second adjustment is calculated by the wireless service metering device to be less than 50% of standard airtime rates (page 5 paragraph 0070-0072 illustrating free communication time or any rate required by the service provider [considered to be “less than 50% of standard airtime rates”]); and 
wherein the wireless service metering device deducts an amount of wireless service utilized for the wireless communication from an available amount of wireless service based on the rate (page 5 paragraph 0070-0072 illustrating charging the user for any rate required by the service provider). 

Claim 4: Altberg in view of Dolan teach:
The method according to claim 3 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the rate calculated by the wireless service metering device is 0% (page 5 paragraph 0070 illustrating free communication time); and
 wherein the wireless service metering device calculates no deduction from an amount of wireless service utilized for the wireless communication from an available amount of wireless service based on the rate (page 5 paragraph 0070 illustrating not charging the user for free communication time).

Claim 5: Altberg in view of Dolan teach:
The method according to claim 1 (as discussed above and incorporated herein).
Altberg further teaches:
further comprising: 
providing a provider service application for the wireless device (page 9 paragraph 0122 illustrating software communicating with the user’s wireless device); 
wherein the processor of the wireless device is configured to execute the provider service application (page 9 paragraph 0122 illustrating software communicating with the user’s wireless device); 
wherein the provider service application encrypts wireless communications to a provider communication system (page 9 paragraph 0122 illustrating encrypting the communication data); and 
wherein the provider service application decrypts wireless communications from a care provider communication system (page 9 paragraph 0122 illustrating decrypting the data parameters to establish and maintain connection between the user and the service provider).
Altberg does not teach:
health care provider
Dolan teaches:
health services and health care provider (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).

Claim 9: Altberg in view of Dolan teach:
The method according to claim 1 (as discussed above and incorporated herein).
Altberg further teaches:
further comprising implementing the wireless service and the wireless service metering device such that the wireless device operates as a pre-paid phone utilizing wireless services based on a prepaid wireless service account (page 18 paragraph 0247 illustrating purchased subscription or packages, page 18 paragraph 0250 illustrating the subscription including a number of minutes, page 19 paragraph 0252 illustrating deducting minutes against the balance of the user [considered to be a form of “pre-paid”]).

Claim 10: Altberg teaches:
A system (Title illustrating a system) for improving communication with a care provider (Abstract illustrating connecting a user with a service delivery) with a wireless device (page 1 paragraph 0049 illustrating a cellular phone network [considered to be a form of “wireless device”])comprising: 
a non-transitory memory having instructions stored thereon to provide communication with a provider through a provider communication system (Figure 7 illustrating computer and software stored thereon to perform software functionalities to connect users to providers); 
a wireless service metering device (Figure 8 label 277 illustrating a connection server [considered to be a form of “wireless service metering device”]) configured to be implemented in a wireless network (page 1 paragraph 0049 illustrating a cellular phone network]), the wireless service metering device comprising a metering server implemented in a mobile virtual network (page 13 paragraph 0176 illustrating virtual softphone communication networks) operator cloud (page 14 paragraph 0194 illustrating the server controlling a plurality of media and SIP servers without sharing the details of each server [considered to be a form of “cloud”]) configured to determine communications transmitted between the wireless device and the provider communication system (Figure 8-9 illustrating tracking the communications between the cellphone of a user and a service provider); 
the wireless service metering device being configured to perform the instructions including (i) first determining that a wireless communication was received from the care provider communication system based on an address of the wireless communication (page 3 paragraph 0046 illustrating determining the address of the service provider used for billing purposes) and (ii) first adjusting, responsive to the first determination, the wireless communication (page 19 paragraph 0252 illustrating determining the bill rate for the provider [considered to be a form of “adjusting”], page 5 paragraph 0070 illustrating the provider setting a charge rate before being connected);
the wireless service metering device configured to first reduce a first amount associated with a wireless service utilized for the received communication such that the wireless service is completed, responsive to the first adjustment, wherein the determined communications do not allow the wireless service to be completed for a user when the first reduction is not performed (page 5 paragraph 0070 illustrating charging the user a charge before connecting, page 5 paragraph 007 illustrating an example $25.00 dollar charge before connection, page 19 paragraph 0252 illustrating each provider setting a charge rate in minutes, page 21 paragraph 0287-0288 illustrating maintaining the balance of minutes in the user’s account, page 5 paragraph 0070 also illustrating free communication for an indefinite period, and performing the billing processing before connecting the user to the provider);
the wireless service metering device is further configured to (i) second determine a wireless communication was transmitted from the wireless device to the provider communication system based on an address thereof (Figure 1 illustrating sending data communication between the user and service provider, page 7 paragraph 0099 illustrating the customer calling the provider) and (ii) second adjust the wireless communication transmitted to the provider communication system, responsive to the second determination (page 3 paragraph 0046 illustrating determining the address of the service provider used for billing purposes); and
the wireless service metering device is configured to second reduce a second amount associated with the transmitted communication (page 5 paragraph 0070 illustrating charging the user a charge before connecting, page 5 paragraph 007 illustrating an example $25.00 dollar charge before connection, page 19 paragraph 0252 illustrating each provider setting a charge rate in minutes, page 21 paragraph 0287-0288 illustrating maintaining the balance of minutes in the user’s account, page 5 paragraph 0070 also illustrating free communication for an indefinite period), 
wherein the wireless device includes a processor, a memory, a display, a user interface, and a transceiver (Figure 7 illustrating a plurality of user devices with processor and memory, Figure 11 illustrating display and user interface for the user devices), the wireless device being configured to receive and send wireless communications over a wireless network (page 3-4 paragraph 0048 illustrating wireless cellular phone, Bluetooth, and WiFi phones); 
wherein the wireless device configured to receive a wireless communication from a provider communication system over the wireless network with the transceiver of the wireless device (Figure 1, 8 illustrating the user and service provider communicating over the cellular network); 
wherein the display configured to display to a user the wireless communication from the provider communication system (Figure 16 label 589 illustrating establishing a connection between the user and service provider); and 
wherein the wireless device configured to transmit a wireless communication to a provider communication system over the wireless network with the transceiver of the wireless device in response to input from the user (Figure 11 illustrating the user providing comments to initiate the communication with the provider).
Altberg does not teach:
health care provider.
Dolan teaches:
health services and health care provider (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).

Claim 11: Altberg in view of Dolan teach:
The system according to claim 10 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the wireless device comprises one of the following: a smartphone (page 3 paragraph 0046 illustrating a smart phone), a tablet (page 15 paragraph 0204 illustrating a notebook computer), and a personal digital assistant (page 10 paragraph 0127 illustrating a PDA); and 
wherein at least one of the first or second reduction is performed by deducting an amount of wireless service utilized for the respective communication from an available amount of wireless service (page 5 paragraph 0070-0072 illustrating charging the user for any rate required by the service provider).

Claim 12: Altberg in view Dolan teach:
The system according to claim 11 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the smartphone is a pre-paid phone with wireless network services provided by a mobile virtual network operator (Figure 8-9 illustrating the connection server being stored in a central location to perform the functionalities of tracking and billing).
Altberg further teaches maintaining an account balance of minutes for the user (page 21 paragraph 0280).
Altberg does not teach:
an account of the user lacks an amount to otherwise perform at least one of a normal reception of the received communication or a normal transmission of the transmitted communication.
 Dolan teaches:
an account of the user lacks an amount to otherwise perform at least one of a normal reception of the received communication or a normal transmission of the transmitted communication (page 2 paragraph 5 illustrating the user running out of benefits minutes, page 2 paragraph 3 illustrating allowing the user to call Medicaid Plan and Medicaid Plans to reach/call the member without using any minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).

Claim 14: Altberg in view of Dolan teach:
The system according to claim 10 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the wireless service metering device is configured to deduct less than 50% of standard airtime rates for the wireless communication (page 5 paragraph 0070-0072 illustrating free communication time or any rate required by the service provider [considered to be “less than 50% of standard airtime rates”]); and 
wherein the wireless service metering device deducts an amount of wireless service utilized for at least one of the communications from an available amount of wireless service based on a deduction rate (page 5 paragraph 0070-0072 illustrating charging the user for any rate required by the service provider).

Claim 15: Altberg in view of Dolan teach:
The system according to claim 14 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the wireless service metering device is configured to deduct 0%  (page 5 paragraph 0070 illustrating free communication time); and 
wherein the wireless service metering device calculates no deduction from an amount of wireless service utilized for the wireless communication from an available amount of wireless service based on the deduction rate (page 5 paragraph 0070 illustrating not charging the user for free communication time).

Claim 17: Altberg teaches:
A non-transitory computer program product embodying instructions (Figure 7 illustrating a computer with software to perform the functionalities of the system) to execute a method (Abstract illustrating a method) for improving user access to services (Abstract illustrating connecting a user with a service delivery) with a wireless device (page 1 paragraph 0049 illustrating a cellular phone network [considered to be a form of “wireless device”]), the non-transitory computer program product being executed on at least one processor and having instructions comprising: 
transmitting, with a wireless network, a communication from a provider communication system to a wireless device (Figure 8-9 illustrating tracking the communications between the cellphone of a user and a service provider); 
first determining, with a wireless service metering device, that the wireless communication was received from the provider communication system based on an address of the wireless communication (page 3 paragraph 0046 illustrating determining the address of the service provider used for billing purposes), the wireless service metering device comprising a metering server implemented in a mobile virtual network (page 13 paragraph 0176 illustrating virtual softphone communication networks) operator cloud (page 14 paragraph 0194 illustrating the server controlling a plurality of media and SIP servers without sharing the details of each server [considered to be a form of “cloud”]) configured to determine communications transmitted between the wireless device and the provider communication system (Figure 8-9 illustrating tracking the communications between the cellphone of a user and a service provider); 
responsive to the first determination, first adjusting, with the wireless service metering device, the wireless communication (page 19 paragraph 0252 illustrating determining the bill rate for the provider [considered to be a form of “adjusting”], page 5 paragraph 0070 illustrating the provider setting a charge rate before being connected); 
responsive to the first adjustment, first reducing, with the wireless service metering device, a first amount associated with a wireless service utilized for the received communication such that the wireless service is completed, the determined communications not otherwise allowing the wireless service to be completed for a user without the first reduction being performed (page 5 paragraph 0070 illustrating charging the user a charge before connecting, page 5 paragraph 007 illustrating an example $25.00 dollar charge before connection, page 19 paragraph 0252 illustrating each provider setting a charge rate in minutes, page 21 paragraph 0287-0288 illustrating maintaining the balance of minutes in the user’s account, page 5 paragraph 0070 also illustrating free communication for an indefinite period, and performing the billing processing before connecting the user to the provider); 
transmitting. with a wireless network, a communication to a provider communication system from the wireless device in response to input from the user (Figure 1 illustrating sending data communication between the user and service provider, page 7 paragraph 0099 illustrating the customer calling the provider); 
second determining, with the wireless service metering device, that a communication was transmitted from the wireless device to the provider communication system based on an address of the wireless communication (Figure 1 illustrating sending data communication between the user and service provider, page 3 paragraph 0040 illustrating the user calling the provider); 
responsive to the second determination, second adjusting, with the wireless service metering device, the wireless communication transmitted to the provider communication system (page 3 paragraph 0046 illustrating determining the address of the service provider used for billing purposes); and 
responsive to the second adjustment, second reducing, with the wireless service metering device, a second amount associated with the wireless communication from the wireless device to the provider communication system (page 5 paragraph 0070 illustrating charging the user a charge before connecting, page 5 paragraph 007 illustrating an example $25.00 dollar charge before connection, page 19 paragraph 0252 illustrating each provider setting a charge rate in minutes, page 21 paragraph 0287-0288 illustrating maintaining the balance of minutes in the user’s account, page 5 paragraph 0070 also illustrating free communication for an indefinite period), 
wherein at least one of the received or transmitted communication comprises at least one of the following: a voice call communication (page 9 paragraph 0122 illustrating a phone call), a SMS message communication (page 9 paragraph 0122 illustrating SMS message), an e-mail message communication (page 9 paragraph 0122 illustrating an email), and a pop-up chat communication (page 2 paragraph 0034 illustrating chat in text [considered to be a form of “pop-up” because the chat appears in the text for the user).
Altberg does not teach:
health services and health care provider.
Dolan teaches:
health services and health care provider (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).

Claim 18: Altberg in view of Dolan teach:
The non-transitory computer program product to claim 17 (as discussed above and incorporated herein).
Altberg further teaches maintaining an account balance of minutes for the user (page 21 paragraph 0280).
Altberg does not teach:
wherein an account of the user lacks an amount to perform at least one of a normal reception of the received communication or a normal transmission of the transmitted communication.
Dolan teaches:
wherein an account of the user lacks an amount to perform at least one of a normal reception of the received communication or a normal transmission of the transmitted communication (page 2 paragraph 5 illustrating the user running out of benefits minutes, page 2 paragraph 3 illustrating allowing the user to call Medicaid Plan and Medicaid Plans to reach/call the member without using any minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).

Claim 19: Altberg in view of Dolan teach:
The non-transitory computer program product to claim 17 (as discussed above and incorporated herein).
Altberg further teaches:
wherein a deduction rate of the first or second adjustment calculated by the wireless service metering device to be 0% (page 5 paragraph 0070 illustrating free communication time); and wherein the wireless service metering device calculates no deduction from an amount of wireless service utilized for the wireless communication from an available amount of wireless service based on the deduction rate (page 5 paragraph 0070 illustrating not charging the user for free communication time).

Claim 20: Altberg in view of Dolan teach:
The non-transitory computer program product to claim 17 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the wireless device, the wireless service, and the wireless service metering device are configured such that the wireless device operates as a pre-paid phone utilizing wireless services based on a prepaid wireless service account (page 18 paragraph 0247 illustrating purchased subscription or packages, page 18 paragraph 0250 illustrating the subscription including a number of minutes, page 19 paragraph 0252 illustrating deducting minutes against the balance of the user [considered to be a form of “pre-paid”]).

Claim(s) 6-8, 13, 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Altberg in view of Dolan as applied to parent claims 1, 10 above as applicable, and further in view of Shoenhair (20060026039).

Claim 6: Altberg in view of Dolan teach:
The method according to claim 1 (as discussed above and incorporated herein).
Altberg further teaches:
further comprising: 
providing a web-accessible provider service application to the wireless device (page 3-4 paragraph 0048 illustrating embedding an applet or module in a Web page of the user’s wireless device); 
wherein the processor of the wireless device is configured to execute the provider service application (page 3-4 paragraph 0048 illustrating executing the applet or module); 
wherein the provider service application is configured to implement at least the following: a calendar feature for upcoming appointments (page 4 paragraph 0055 illustrating scheduling an appointment for the user), an account balance section (page 21 paragraph 0280 illustrating an accounting module maintaining the balance of the user’s account), a summary of services section (Figure 4 illustrating a summary of the user’s call activities), and a portal configured to communicate text in real-time to an online provider (page 2 paragraph 0034 illustrating the user chatting in text with the service provider [considered to be “real-time”]).
Altberg does not teach:
health care provider
Dolan teaches:
health services and health care provider (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).
Altberg in view of Dolan do not teach:
wherein the health provider service application is configured to communicate consistent with privacy rules to regulate a use and disclosure of health information.
Shoenhair teaches:
wherein the health provider service application is configured to communicate consistent with privacy rules to regulate a use and disclosure of health information (page 5 paragraph 0044 illustrating using well-known security mechanisms to secure patient PHI in compliance of HIPAA).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of complying with HIPAA by protecting PHI as in Shoenhair within the embodiment of Altberg in view of Dolan with the motivation of complying with federal law when processing communications between a patient and Medicaid covered entities (Shoenhair; page 1 paragraph 0003).

Claim 7: Altberg in view of Dolan and Shoenhair teach:
The method according to claim 6 (as discussed above and incorporated herein).
Altberg further teaches:
wherein a deduction rate calculated by the wireless service metering device of the health care provider application is 0% (page 5 paragraph 0070 illustrating free communication time); and 
wherein the wireless service metering device calculates no deduction from an amount of wireless service utilized for the wireless communication from an available amount of wireless service based on the deduction rate (page 5 paragraph 0070 illustrating not charging the user for free communication time).

Claim 8: Altberg in view of Dolan teach:
The method according to claim 1 (as discussed above and incorporated herein).
Altberg further teaches:
further comprising: 
providing a web-accessible care provider service application to the wireless device (page 3-4 paragraph 0048 illustrating embedding an applet or module in a Web page of the user’s wireless device), 
wherein the web-accessible health care provider service application stores health care provider account information in a secure folder located on the wireless device (page 3-4 paragraph 0048 illustrating executing the applet or module).
Altberg does not teach:
health care provider
Dolan teaches:
health services and health care provider (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).
Altberg in view of Dolan do not teach:
wherein the storing of the health care provider account information is stored consistent with privacy rules to regulate a use and disclosure of health information.
Shoenhair teaches:
wherein the storing of the health care provider account information is stored consistent with privacy rules to regulate a use and disclosure of health information (page 5 paragraph 0044 illustrating using well-known security mechanisms to secure patient PHI in compliance of HIPAA).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of complying with HIPAA by protecting PHI as in Shoenhair within the embodiment of Altberg in view of Dolan with the motivation of complying with federal law when processing communications between a patient and Medicaid covered entities (Shoenhair; page 1 paragraph 0003).

Claim 13: Altberg in view Dolan teach:
The system according to claim 10 (as discussed above and incorporated herein).
Altberg further teaches:
wherein the processor of the wireless device is configured to execute a web-accessible provider service application (page 3-4 paragraph 0048 illustrating embedding an applet or module in a Web page of the user’s wireless device); and
wherein the web-accessible health provider service application is configured to implement at least one of the following: a calendar feature for upcoming appointments  (page 4 paragraph 0055 illustrating scheduling an appointment for the user), an account balance section (page 21 paragraph 0280 illustrating an accounting module maintaining the balance of the user’s account), a summary of services section (Figure 4 illustrating a summary of the user’s call activities), and a portal configured to communicate text in real-time to an online provider (page 2 paragraph 0034 illustrating the user chatting in text with the service provider [considered to be “real-time”]).
Altberg does not teach:
health care provider
Dolan teaches:
health care provider (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).
Altberg in view of Dolan do not teach:
wherein the web-accessible health provider service application is configured to communicate consistent with privacy rules to regulate a use and disclosure of health information.
Shoenhair teaches:
wherein the web-accessible health provider service application is configured to communicate consistent with privacy rules to regulate a use and disclosure of health information (page 5 paragraph 0044 illustrating using well-known security mechanisms to secure patient PHI in compliance of HIPAA).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of complying with HIPAA by protecting PHI as in Shoenhair within the embodiment of Altberg in view of Dolan with the motivation of complying with federal law when processing communications between a patient and Medicaid covered entities (Shoenhair; page 1 paragraph 0003).

Claim 16: Altberg in view of Dolan teach:
The system according to claim 10 (as discussed above and incorporated herein).
Altberg further teaches:
wherein a memory of the wireless device is configured to store provider account information (page 3-4 paragraph 0048 illustrating embedding an applet or module in a Web page of the user’s wireless device used to establish communication with the provider).
Altberg does not teach:
health care provider
Dolan teaches:
health services and health care provider (page 2 paragraph 4 illustrating members using phones issued under the Lifeline program calling Medicaid Plan providers without being charged monthly minutes).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of free calling to Medicaid plan providers as in Dolan within the embodiment of Altberg in view of Dolan with the motivation of encouraging members to seek health preventive care early without being charged phone minutes, and thereby reducing overall Medicaid costs and improving patient health (Dolan; page 1 last paragraph).
Altberg in view of Dolan do not teach:
 consistent with privacy rules to regulate a use and disclosure of health information.
Shoenhair teaches:
consistent with privacy rules to regulate a use and disclosure of health information (page 5 paragraph 0044 illustrating using well-known security mechanisms to secure patient PHI in compliance of HIPAA).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of complying with HIPAA by protecting PHI as in Shoenhair within the embodiment of Altberg in view of Dolan with the motivation of complying with federal law when processing communications between a patient and Medicaid covered entities (Shoenhair; page 1 paragraph 0003).

Response to Arguments
In the Remarks filed on 30 August 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

	On page 11 Applicant refers to the Pre-Grant Publication 20200075161.
	The Pre-Grant Publication is not part of the Official file. Applicant is requested to refer to the Specification as originally filed.

	On page 13 Applicant argues that the recited steps provide specific improvements.
	First, Applicant does not state why one of ordinary skill in the art would view these steps in light of the Specification, and in combination of any other evidence of record, as representing any technical improvement. 
	Generally, examiners are not expected to make a qualitative judgement on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. MPEP 2106.05(a)
	Instead, Examiner submits that these steps are directed towards abstract concepts that invoke a generic computer in its known and existing capabilities in a post hoc manner to implement the abstract concept.

	On page 14 Applicant argues that the technological steps provide eligibility to the otherwise abstract concept.
	
	As discussed above and incorporated herein, the invention is directed to helping low-income individuals obtain subsidized wireless service to communicate with health care providers, as disclosed by the Specification as originally filed on 24 January 2014 page 1 paragraph 0001 to page 4 paragraph 0006.
The argued limitations are directed towards the steps of implement a billing scheme, wherein communications to and from a health care providers are deducted at a different rate than communications with other entities.
	Accordingly, the steps of determining the origin and destination of a communication, and deducting at an according rate, are mental steps that could be performed in the mind of a person either mentally or with pen and paper. Indeed, there is no limitation being argued that would not be practically performed in the human mind, and Applicant does not state why any of the argued steps would preclude them from being performed in the human mind.

	On page 14 Applicant asserts that there is no enumerated grouping of abstract ideas directed towards organizing information per se; however, Examiner has not made this assertion, nor is this finding germane to the rejection under Section 101.
	Additional clarification is requested.
	
	On page 14-15 Applicant argues that the claims are dissimilar to any abstract idea previously identified by the courts.
	Again, Examiner submits that this is not required to establish a prima facie case of ineligibility. MPEP 2106 - generally

	On page 15 Applicant further argues that the step of allowing a service to complete is not abstract.
	For this limitation, the claim does not specifically recite what is included or excluded by “allowing” a service to be completed.
	Under the broadest reasonable interpretation afforded by the claims as read in light of the Specification as originally filed, “allowing” simply means that the user does not nothing to actively prevent the service from completing.
	Merriam-Webster Online Dictionary defines “allow” as “to fail to restrain or prevent”. 
	To this end, the user does not restrain or prevent the service from completing, which could be a form of abstract concept because it requires the user to do nothing, except merely thinking about not interfering with the service completion, at best.

	On page 15 Applicant argues that the conclusion of abstractness is unsupported.
	The court does not require "evidence" that a claimed concept is a judicial exception, and generally decides the legal conclusion of eligibility without resolving any factual issues. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1097, 120 USPQ2d 1293, 1298 (Fed. Cir. 2016) (citing Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1373, 118 USPQ2d 1541, 1544 (Fed. Cir. 2016)) MPEP 2106.07(a)(III)

	On page 15 Applicant further argues that the claims provide improvement to another technology or related field; however, as discussed above, Applicant does not provide any evidence or state why the argued limitations would provide these improvements.

	On page 16-17 Applicant argues that the claims provide technical improvement.
	Similar to the discussion above, Applicant does not provide any evidence or state why the argued limitation would provide any technical improvement.
	Instead, the steps of determining the origin/destination of a communication for use in administering a billing protocol is directed towards an abstract concept.
	The problem Applicant is solving (bottom of page 16 referencing paragraph 3 of the Specification) is not deeply rooted in technology, but is instead directed towards the types of abstract concepts that have been found to be ineligible, e.g. certain methods of organizing human activity, such as administering a government subsidy when communicating with a health care provider.
	Furthermore, a person’s status as a health care provider, while capable of being represented in computer data, exists outside of any technology. Similarly, a low-income person, while also capable of being represented in a computer, also exists outside of technology. Therefore, the government subsidy to assist low-income persons to communicate with health care providers, while making use of technology, is not a problem that arises out of technology. Instead, this problem is the sort of methods of organizing human activity that the courts have found to be ineligible.
	The additional elements of a wireless device and associated servers and billing software have been invoked with a high level of generality to implement the government subsidy, and this type of billing discounts are well-prevalent in the art (see at least Altberg paragraph 0070-0072). At best, Applicant has invoked a generic computer to implement the abstract concept, and/or generally link the abstract concept to particular technological environment.

	On page 17 Applicant’s argument merely rehashes arguments previously addressed above, and incorporated herein.

	On page 18 Applicant argues that the claims do not preempt the abstract concept.
	While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). See also Synopsys v. Mentor Graphics, 839 F.3d at 1150, 120 USPQ2d at 1483; FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1098, 120 USPQ2d 1293, 1299 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1320-21, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); Sequenom, 788 F.3d at 1379, 115 USPQ2d at 1158. Several Federal Circuit decisions, however, have noted the absence of preemption when finding claims eligible under the Alice/Mayo test. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016); Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016); BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1350-52, 119 USPQ2d 1236, 1243-44 (Fed. Cir. 2016). MPEP 2106.4(I)

	On page 18 Applicant argues that the claims provide significantly more.
	The additional elements of the claims have been re-analyzed again under Step 2B; however, they yield nothing significantly more than the abstract concept for the reasons stated in the section above, and incorporated herein.
	Specifically, Applicant does not state why the claims would provide any technical improvement, or point to any evidence in the Specification or otherwise of record, that would demonstrate to one of ordinary skill in the art that technical improvements were provided.

Applicant’s arguments with respect to claim(s) 1, 10, 17 on page 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In particular, the step of determining a deduction rate for a communication from the provider is found in Altberg (page 5 paragraph 0070-0072 disclosing determining the bill rate for a provider before connecting the user to the provider).
Regarding the step of not otherwise “allowing” the service to be completed, the definition of “allow” has been provided above, and incorporated herein.
In this case, the bill rate is determined before a connection is established, as in Altberg, and there is no indication that the user is restraining or preventing the connection to be completed without the billing rate being established.
For this reason, the applied art fully teaches the claimed limitation.

	In view of the evidence presented above, Applicant’s argument is not found persuasive.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rothbaum (20040267615) teaches providing a free 10-minute call to a health care provider, and disconnecting the user thereafter (page 3-4 paragraph 0050).
Jensen (20040151293) teaches routing a user’s call when the user has no minutes available (page 8 paragraph 0074).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626